Citation Nr: 1714577	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for anemia (including diagnosed thalassemia), to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This case was previously before the Board in February 2016, when it was remanded for additional development of the evidentiary record.

In a May 2012 substantive appeal, the Veteran requested a hearing before the Board at his local RO.  In October 2015, the RO notified the Veteran that his hearing was scheduled for December 2015; however, he failed to report for that proceeding.  As explained in the Board's February 2016 remand, the Veteran has not requested that the hearing be rescheduled, nor has he provided good cause to support a rescheduling.  Therefore, the Board has deemed his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior remand, the Veteran has a current diagnosis of anemia / alpha-thalassemia.  A recent May 2016 VA examination report and its associated medical opinion identifies the Veteran's diagnosed pathology as thalassemia and explains that this is a "her[e]ditary type of anemia."  The Board notes that some of the language in the May 2016 VA examination report and medical opinion suggests that the Veteran does not currently have any manifesting anemia disability ("blood work results were normal," "[n]o evidence of acute anemia") and that he merely has a "history of Thalassemia."  However, the May 2016 VA examination report and medical opinion elsewhere suggests that the diagnosis of thalassemia is currently valid even if not currently manifesting in active impairment at the moment; at the very least, the evidence suggests that a diagnosis of thalassemia has been medically identified during the pendency of this claim (since February 2006), and the May 2016 VA examination report lists the Veteran's pertinent diagnosis as "Thalassemia" with an identified "Date of diagnosis: 9/2009."  To ensure that the Veteran's claim receives all due consideration, and resolving reasonable doubt in his favor, the Board finds that the Veteran's diagnosis of thalassemia is sufficiently 'current' to qualify for consideration of entitlement to service connection.  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this light, an essential question in this case is whether the Veteran's thalassemia manifested during the Veteran's active duty military service.  The Veteran has asserted that it did, as he recalls an in-service hospitalization at Bethesda Naval Hospital in 1986 or 1987 specifically in connection with the diagnosis and treatment of anemia.  The Veteran's February 2006 statement described a sequence of events including: "In late 1986 or early 1987 I came home ....  [S]everal weeks later ... I received a letter [regarding laboratory results] ....  A few months later after completing my annual physical at the Bethesda Naval Hospital, they found that I was anemic and hospitalized me, inpatient, for one week doing test[s]."  Records of this described hospitalization and treatment are not currently available for review in the Veteran's claims-file.  The Veteran has expressed significant frustration with the inability to obtain documentation of his described hospitalization, including in his October 2010 notice of disagreement.  The Board's February 2016 remand of this case directed that the AOJ should attempt to obtain any inpatient records of this hospitalization that may be available.

The AOJ has taken steps to search for the described in-service hospitalization records.  These steps have included the March 2016 inquiry made through the Personal Information Exchange System (PIES) using "Address Code: 13" resulting in a response that "THERE ARE NO ADDITIONAL PERSONNEL RECORDS AT CODE 13 FOR THIS VETERAN."  The AOJ determined that there were no additional records available "from the National Personnel Record Center," as noted in the evidence summary of the June 2016 supplemental statement of the case.

Unfortunately, the Board must again remand the Veteran's case for additional development.  Review of the record shows that the Veteran's service treatment records were requested via a PIES request to Address Code 13 (including in March 2016).  However, inpatient hospitalization records may be stored separately from service treatment records and require a different type of PIES request.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section A, paragraphs 1(a), (b), and (c).  A request to the National Personnel Record Center (NPRC) for the inpatient hospitalization records in this case must be made under PIES Address Code C01-V.  See M21-1, III.iii.2.B.4.e.  (It is notable that the response to the March 2016 request specified that additional records are unavailable from "Code 13," and no indication of an attempt to search for the records under the correct address code.)  VA must make the appropriate attempts to obtain the identified relevant service inpatient hospitalization records.

Accordingly, the case is REMANDED for the following action:

1.  Please send a request via PIES code C01-V to request any clinical treatment records pertaining to the Veteran's reported in-service treatment for anemia / thalassemia during a hospitalization at Bethesda Naval Hospital in 1986 or 1987 (more likely 1987, based upon the Veteran's description).  Please document any response in the record.  See M21-1, III.iii.2.B.4.e.

2.  After completion paragraph 1, and if additional evidence is received which indicates in-service treatment for anemia / thalassemia, please obtain a medical opinion (with examination only if deemed necessary by the clinician) which addresses the following questions:

(a) Please must provide an opinion as to whether the Veteran's "hereditary" anemia (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  If the clinician concludes that the congenital anemia is a condition that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the clinician concludes that the congenital anemia is a condition that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.

(b) If the Veteran has anemia that is a congenital defect, did the Veteran have a superimposed disease or injury in service?

(c) If the Veteran has anemia that is a congenital disease, the examiner should offer an opinion as to:
 
(i) whether the disease clearly and unmistakably (obvious, manifest, undebatable) existed prior to entry into any period of service, and, if so
 
(ii) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during or as a result of service.  

3.  After completion of any needed additional development, the AOJ should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




